DETAILED ACTION
	Claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1803284.7, filed on 02/28/2018.

Claim Objections
Claims 6-33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). Accordingly, claims 6-33 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3-1, 3-2, 4-3-1, 4-3-2, 5-4-3, and 5-4-3-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US Publication 2008/0164018 A1; herein “Hall”).

In regards to claim 1, Hall discloses: A roller tool (110, as shown in at least figure 2B; figure 3 shows an alternative embodiment of 110, labeled element 210) for use in an oil or gas well (at least abstract and paragraphs [0044-0055] introduces “The invention relates to a downhole device for incorporation into a downhole string and movement in a wellbore. The device comprises a body member, at least one roller arranged on the device to engage the inner surface of the wellbore and means to orient the device in the wellbore”), the roller tool comprising: 
at least two rollers (120, 220) disposed on the roller tool (as shown in figures 2-3); and 
at least two sleeves (116) axially (i.e. longitudinally axially) spaced apart (as shown in figures 2), wherein an outer circumferential portion of each roller (of 120, as shown in figures 2) is eclipsed by the at least two sleeves (Examiner notes that if the roller tool 110, as shown in figure 2b, were observed from a longitudinal top and bottom view, then it would introduce for the outer circumferential portion of the rollers 120 to create a partial eclipse with respect to the circumference of the tubular sleeves 116, as the outer circumference of the sleeves 116 are radially inward compared to the outer circumferential portion of the rollers 120; figure 2B introduces the cross-sectional, side view in which the outer circumferential portion of the rollers 120 are radially outward than the circumference of the tubular sleeves 116) such that in use each roller may rotate while being restrained from detachment from the roller tool by the sleeves (at least paragraphs [0031, 0044-0055] and figures 2 introduces for the sleeves 116 allows roller tool 110 to rotate independently of at least the unlabeled end connections longitudinally adjacent to elements 116; the combination of elements 112, 116, and the unlabeled end connections longitudinally adjacent to elements 116, allow for coupling the rollers therein to rotate downhole when it comes into contact with a casing/wellbore wall); and 
wherein the axis of rotation of each roller is perpendicular to the longitudinal axis of the roller tool (at least figures 2-3 introduces for the roller 120 rotation axis to be perpendicular to the longitudinal axis of the roller tool 110, since the rollers 120 rotate to allow for longitudinal movement of the roller tool 110; further figures 2-3 introduces the roller fasteners 40, 42 and of 44 to create the roller 120 rotation axis to be perpendicular to the longitudinal axis of the roller tool 110).

	In regards to claim 2, Hall further discloses: wherein the outer circumferential portion of each roller is spaced apart from each sleeve in normal use (Examiner notes that page 2, lines 25-30 of the instant application’s specification introduces “…in normal use the roller and the sleeve do not contact one another”; with that being said, Examiner notes that the limitation is met since the outer circumferential portion of each roller 120 of Hall does not contact sleeves 116 of Hall, as shown in figures 2).

	In regards to claim 3-1, Hall further discloses: wherein the roller tool comprises a longitudinally extending first connector mandrel (unlabeled connection end longitudinally uphole adjacent to 116), and a second connector (unlabeled connection end longitudinally downhole adjacent to 116), wherein the first connector mandrel and the second connector are, when connected together in use (as shown in figures 2), co-axial with the longitudinal axis of the roller tool (Examiner notes that all three elements share the same longitudinal axis, as shown in at least figures 2A-2B).

	In regards to claim 3-2, Hall further discloses: wherein the roller tool comprises a longitudinally extending first connector mandrel (unlabeled connection end longitudinally uphole adjacent to 116), and a second connector (unlabeled connection end longitudinally downhole adjacent to 116), wherein the first connector mandrel and the second connector are, when connected together in use (as shown in figures 2), co-axial with the longitudinal axis of the roller tool (Examiner notes that all three elements share the same longitudinal axis, as shown in at least figures 2A-2B).

	In regards to claim 4-3-1, Hall further discloses: wherein one of the at least two sleeves (116) is provided on the first connector mandrel (unlabeled connection end longitudinally uphole adjacent to 116) and another of the at least two sleeves (116) is provided on the second connector (unlabeled connection end longitudinally downhole adjacent to 116; as shown in figures 2).

	In regards to claim 4-3-2, Hall further discloses: wherein one of the at least two sleeves (116) is provided on the first connector mandrel (unlabeled connection end longitudinally uphole adjacent to 116) and another of the at least two sleeves (116) is provided on the second connector (unlabeled connection end longitudinally downhole adjacent to 116; as shown in figures 2).

	In regards to claim 5-4-3, Hall further discloses: wherein at least a section of the first connector mandrel extends axially between the sleeves (at least figures 2 introduces for the downhole end portion of the uphole first connector mandrel 116 to extend radially axially between the sleeves 116).

	In regards to claim 5-4-3-2, Hall further discloses: wherein at least a section of the first connector mandrel extends axially between the sleeves (at least figures 2 introduces for the downhole end portion of the uphole first connector mandrel 116 to extend radially axially between the sleeves 116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676